Citation Nr: 1105274	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.

2.  Entitlement to service connection for a chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962 and 
from February 1963 to May 1966.  He had tours in Korea and 
Vietnam and resultantly earned the Combat Infantryman Badge (CIB) 
and Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a June 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In May 2007, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

Regrettably, however, the Board must again remand the claims to 
the RO via the AMC for still additional development and to ensure 
compliance with the prior remand directives.  See Chest v. Peake, 
283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

The Veteran presents multiple theories as to how his claimed knee 
disabilities are related to his military service.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008), affirmed in Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (separate theories in 
support of a claim for benefits for a particular disability do 
not equate to separate claims for benefits for that disability).  

The Veteran filed his initial claim of service connection for 
bilateral knee disability in February 2003, alleging this 
disability was secondary to his already 
service-connected gunshot wound residuals to his right and left 
buttocks with damage to Muscle Group XVII.  Service connection is 
permissible on this secondary basis for disability that is 
proximately due to, the result of, or aggravated by a service-
connected condition.  38 C.F.R. § 3.310(a) and (b) (2010).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran had a VA compensation examination in May 2003, after 
which the VA examiner concluded the Veteran's bilateral knee pain 
was less likely than not due to his "remote gluteal injury while 
in service."  The examiner, however, did not provide any 
rationale for the opinion, and this is where the probative value 
of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.").  See also Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when unsupported by 
clinical evidence).  Absent sufficient articulation of the 
underlying rationale, the Board is not compelled to accept a 
physician's opinion, regardless of whether it is unfavorable or 
favorable to the claim.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Also, a medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Because of these deficiencies, in May 2007, the Board remanded 
the Veteran's claims for another VA compensation examination and 
opinion regarding this determinative issue of causation - and 
particularly for additional medical comment on whether the knee 
disabilities were caused or aggravated by the gunshot wounds to 
the left and right buttocks so as to, in turn, warrant granting 
secondary service connection.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4) (VA must obtain an examination and nexus opinion when 
necessary to fairly decide a claim).

The Veteran had this additional VA compensation examination in 
March 2009.  And this additional VA examiner, like the prior VA 
examiner, determined there is no relationship whatsoever between 
the Veteran's current knee and leg problems and the gunshot 
wounds to his buttocks in service.  But inexplicably, this 
additional VA examiner, like the prior VA examiner, did not 
provide any underlying rationale supporting this conclusion as 
the Board expressly had directed and deemed necessary when 
remanding the claims in May 2007.  Consequently, not only is this 
additional medical opinion inadequate, but it also fails to 
substantially comply with the Board's prior remand directive.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran 
is entitled, as a matter of law, to compliance with a remand 
directive); see, too, however, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (indicating there need only be substantial, not 
exact, compliance).  The Board resultantly has to again remand 
the claims to obtain this necessary medical rationale.

Additionally, since the Board's May 2007 remand, the RO has 
granted the Veteran's claim for service connection for Type II 
Diabetes Mellitus.  And in the October 2010 Written Brief 
Presentation, the Veteran's representative asserted the 
alternative theories that the Veteran's knee disabilities are 
secondary to either his now service-connected diabetes or his 
service-connected healed fracture of the sacrum.  So the claims 
are no longer just predicated on the notion that the knee 
disabilities are secondary to the gunshot wounds to the buttocks, 
but also raise these additional possibilities.  The Board is 
bound to consider these additional, alternative theories of 
service connection.  See EF v. Derwinski, 1 Vet. App. 324 (1991) 
(VA must consider all potential basis of entitlement reasonably 
raised by the record).  Therefore, as there is no competent 
medical evidence of record addressing these alternative theories 
of secondary service connection, medical comment also is needed 
concerning these other alleged possibilities.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining 
whether a VA examination is required under 38 U.S.C. 
§ 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability).



In the May 2007 remand, the Board also directed the RO/AMC to 
send the Veteran a letter in full compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act (VCAA) and its implementing regulations, 
specifically advising the Veteran of the evidence necessary to 
substantiate his claims of service connection, as well as what 
evidence he is to provide and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also to be advised to submit all pertinent 
evidence in his possession - although for claims, as here, filed 
or pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate this additional requirement.  See 
73 FR 23353 (Apr. 30, 2008).  As well, he was to be informed that 
he may submit employment physicals, etc., which may be related to 
his knee problems over the years, particularly documenting the 
earlier years in the some-30 plus year history of knee problems 
he had described.  He also was to be apprised that he could 
provide non-medical evidence such as copies of letters or 
statements from others who are familiar with his ongoing knee 
complaints to be added to the file and considered.  The notice 
was also to include an explanation of the information or evidence 
needed to establish a downstream disability rating and an 
effective date, as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board sees that, in June 2007, the Veteran received this 
necessary notice, so there also was substantial compliance with 
this remand directive.

The Board's May 2007 remand also directed that all VA clinical 
records from 1966 to the present should be obtained from all VA 
facilities in which the Veteran had sought treatment, to include 
Waco and Temple, and that if efforts to obtain these additional 
records proved unsuccessful, documentation to that effect should 
be added to the claims file.  See 38 C.F.R. § 3.159(c)(2) and 
(e)(1).



The file now includes a February 2010 VA Memorandum with the 
subject heading "Formal Finding on the Unavailability of Federal 
Treatment Records" indicating that VA determined the Veteran's 
federal treatment records from May 5, 1966 to June 27, 1967 from 
the VA Medical Centers (VAMCs) in Waco and Temple (now 
collectively known as the Central Texas Health Care System ) are 
unavailable for review.  All procedures to obtain these treatment 
records were followed and evidence of written and telephonic 
efforts to obtain these records is in the claims file.  In June 
2007, the AMC had sent VA Forms 10-7131 requesting these records 
from January 1966 to the present from the VAMCs in Waco and 
Temple.  And in July 2007, treatment records were received from 
the VAMC in Temple.  In March and December 2007, treatment 
records were received from the Central Texas Health Care System 
from June 1995 to February 2007 and for March 2007.  The AMC sent 
a second request for records from January 1966 to June 1995 to 
the VAMC in Waco.  But, in April 2008, a negative response was 
received indicating these records were unavailable.  So there 
also was substantial compliance with this remand directive in 
trying to obtain these additional records.

Thus, of the prior remand directives, there was only 
noncompliance when obtaining the additional medical nexus opinion 
because even the additional VA examiner did not discuss or 
elaborate on the rationale for his unfavorable conclusion 
regarding there not being any linkage or correlation between the 
knee disabilities and the gunshot wounds to the buttocks.  The 
Board therefore need only correct this one deficiency, in 
addition to obtaining the additional medical comment concerning 
any possible relationship or correlation between the knee 
disabilities and the now service-connected Type II Diabetes 
Mellitus or service-connected sacrum fracture.



Accordingly, the claims are again REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the VA 
compensation examiner that most recently 
evaluated the Veteran in March 2009 
(following and as a result of the Board's 
prior May 2007 remand) and have him submit an 
addendum to the report of that evaluation 
discussing the medical rationale for 
concluding there is no relationship 
whatsoever between the Veteran's current knee 
and leg problems and the gunshot wounds to 
his buttocks in service.

*A discussion of this medical rationale is 
essential to determining the probative value 
of the opinion.

*But medical comment now is additionally 
needed concerning the likelihood (very 
likely, as likely as not, or unlikely) that 
the Veteran's now service-connected Type II 
Diabetes Mellitus or sacrum fracture either 
a) caused or b) aggravated his knee 
disabilities.

If this additional determination requires 
having the Veteran reexamined (because this 
alternative argument was only recently raised 
in his representative's October 2010 
statement), then have the Veteran reexamined.



2.  Ensure the VA examiner's supplemental 
report contains discussion of the medical 
rationale concerning the opinion offered at 
the conclusion of the March 2009 VA 
compensation examination.  Also ensure there 
is additional medical comment concerning the 
posited correlation (causation or 
aggravation) between the knee disabilities 
and the now service-connected 
Type II Diabetes Mellitus and service-
connected sacrum fracture.  Take corrective 
action to obtain any necessary additional 
information that is not provided concerning 
these requests.  38 C.F.R. § 4.2.

3.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If his 
claims are not granted to his satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) and 
give them time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


